Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 10/6/21 has been entered. Claims 10, 17-18, and 23 have been canceled.  Claims 1, and 20-22 have been amended.  Claims 1-9, 11-16, 19, and 20-22 remain pending in the application.
Response to Arguments
Applicant’s arguments, see Remarks filed 10/6/21, with respect to the 112(f) interpretation of “valve member” have been fully considered and are persuasive.  One of ordinary skill in the art in light of the specification would understand “valve member” to have a sufficiently definite meaning as the name for structure.  Therefore, the 112(f) interpretation of “valve member” has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Kevin G. Mierzwa (Reg. No. 38,049) on 10/20/21.

The application has been amended as follows: 

Claim 1. (Currently amended) A system comprising
an exhaust gas bypass valve coupled within a bypass pipe[[:]]
a tuned pipe coupled to an exhaust manifold of an engine, said tuned pipe comprising a diverging portion and a converging portion; 
a housing having a passage therethrough; 
an exhaust gas bypass valve coupled within a bypass pipe, said bypass valve comprising a valve member rotatably coupled within the housing and fluidically coupled to the tuned pipe, said valve member rotating about a valve axis, said valve member substantially balanced about the valve axis; 
a turbocharger; 
a motor coupled to the valve member; 
a motor position sensor coupled to the motor generating a motor position signal; 
an engine speed sensor generating an engine speed signal; 
a throttle position sensor generating a throttle position signal; 

a tuned pipe pressure [[signal]]sensor generating a tuned pipe pressure signal; 
a tuned pipe temperature [[signal]]sensor generating a tuned pipe temperature signal; and 2KGM/hpApplication No.: 16/692,336Docket No.: 6136-000363-US 
a controller coupled to the motor position sensor, the throttle position sensor, the tuned pipe pressure sensor, the tuned pipe temperature sensor, and the boost pressure sensor, the controller controlling the motor to control a position of the valve member in response to the motor position signal, the engine speed signal, the throttle position signal, the boost pressure signal, the tuned pipe pressure signal and the tuned pipe temperature signal.


Claim 13. (Cancelled)

Claim 14, Line 1 - “claim 13” has been changed to --claim 1--.

Claim 15, Line 1 - “claim 13” has been changed to --claim 1--.


Claim 16. (Currently amended) The system of claim [[13]]1 wherein the passage comprises an effective passage area, said passage sized as a function of  of the engine and  of the engine.  

Claim 19. (Cancelled)

Claim 20, Line 1 - “claim 19” has been changed to --claim 1--.

Claim 21. (Cancelled)

Claim 22, Line 1 - “claim 19” has been changed to --claim 1--.

Allowable Subject Matter
Claims 1-9, 11-12, 14-16, 20, and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-9, 11-12, 14-16, 20, and 22  is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “said tuned pipe comprising a diverging portion and a converging portion” and “the controller controlling the motor to control a position of the valve member in response to the motor position signal, the engine speed signal, the throttle position signal, the boost pressure signal, the tuned pipe pressure signal and the tuned pipe temperature signal” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-9, 11-12, 14-16, 20, and 22.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        10/20/21
/JESSE S BOGUE/Primary Examiner, Art Unit 3746